Exhibit WARRANT EXCHANGE AGREEMENT THIS WARRANT EXCHANGE AGREEMENT, (the “Agreement”) dated as of August14,2009,is made by and among Techprecision Corporation, a Delaware corporation (the “Company”), Barron Partners LP, a Delaware Limited Partnership (the “Barron”) and GreenBridge Capital Partners IV, LLC, a Delaware limited liability company (“Greenbridge” and, together with Barron, the “Security Holders” and each, a “Security Holder”). WHEREAS, Barron is the holder of record of Warrants (the “Barron Warrants”) to purchase 3,371,064 shares of the Company’s common stock, par value $0.0001 per share (“Common Stock”) and Greenbridge is the holder of record of Warrants (the “Greenbridge Warrants”) to purchase 5,948,936 shares of Common Stock; WHEREAS, Barron desires to surrender all of the Barron Warrants to the Company in consideration for the issuance of 1,300,490 shares of the Company’s Series A
